Citation Nr: 0407437	
Decision Date: 03/22/04    Archive Date: 04/01/04

DOCKET NO.  97-29 096A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to dependency and indemnity compensation (DIC) 
under the provisions of 38 U.S.C.A. § 1318.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jeanne Schlegel, Counsel



INTRODUCTION

The veteran served on active duty from October 1967 to 
October 1970.  He died in April 1997.  The appellant is his 
surviving spouse.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a May 1999 decision/Supplemental Statement of 
the Case (SSOC) by the Department of Veterans Affairs (VA) 
Regional Office (RO), which denied entitlement to DIC under 
the provisions of 38 U.S.C.A. § 1318.  

In a previous Board decision of October 2002, the Board 
denied the appellant's claim of entitlement to service 
connection for the cause of the veteran's death and for 
entitlement to Survivors' and Dependents' Educational 
Assistance (DEA) benefits under chapter 35 of title 38, 
United States Code.  In that decision, the Board also noted 
that the appellant had perfected an appeal for entitlement to 
DIC under the provisions of 38 U.S.C.A. § 1318, and that the 
Board had imposed a temporary stay on the adjudication of 
such claims, in accordance with the directions of the U.S. 
Court of Appeals for the Federal Circuit in its decision in 
National Organization of Veterans' Advocates, Inc. v. 
Secretary of Veterans Affairs, 260 F.3d 1365 (Fed. Cir. 
2001).

Subsequently, the Federal Circuit revised the stay order and 
directed VA to process all claims for DIC under section 1318, 
including "hypothetical entitlement" claims, except for 
those in which a survivor seeks to reopen a claim on the 
grounds of new and material evidence, pending further 
rulemaking proceedings.  National Organization of Veterans' 
Advocates, Inc. v. Secretary of Veterans Affairs, 314 F.3d 
1373 (Fed. Cir. 2003).  See Chairman's Memorandum No. 01-03-
09 (April 8, 2003).  Since the temporary stay has been lifted 
with regard to this issue as presented in the present appeal, 
the Board will proceed with consideration of the appellant's 
claim for entitlement to DIC under 38 U.S.C.A. § 1318.

FINDINGS OF FACT

1.  At the time of the veteran's death, service connection 
was not in effect for any disabilities.

2.  In a January 2000 rating decision, the RO determined that 
there had been clear and unmistakable error in a February 
1995 rating decision which had denied the veteran service 
connection for generalized anxiety disorder; as a result of 
that 2000 decision, service connection was retroactively 
awarded for generalized anxiety disorder, for purposes of 
accrued benefits for the veteran's survivors, and a 
30 percent disability evaluation was assigned effective from 
December 1993.

3.  Based upon the evidence on file at the time of the 
veteran's death, the veteran was not in receipt of, or 
entitled to receive, a 100 percent service-connected 
disability evaluation for the period of 10 years immediately 
prior to his death.


CONCLUSION OF LAW

The requirements for entitlement to dependency and indemnity 
compensation under the provisions of 38 U.S.C.A. § 1318 have 
not been met.  38 U.S.C.A. §§ 1318, 5107 (West 2002); 38 
C.F.R. § 3.22(a) (as in effect prior to and after Jan. 21, 
2000).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

During the pendency of this appeal, the President signed into 
law the Veterans Claims Assistance Act of 2000 (VCAA), Public 
Law No. 106-475, 114 Stat. 2096 (2000), which substantially 
amended the provisions of chapter 51 of title 38 of the 
United States Code and, among other things, eliminated the 
requirement of a well-grounded claim and enhanced the 
assistance to be afforded to claimants in substantiating 
their claims.  VCAA § 3(a), 114 Stat. 2096, 2096-97 (now 
codified as amended at 38 U.S.C.A. § 5103 (West Supp. 2002)).

All relevant facts regarding the issue decided below have 
been properly developed, and no further assistance to the 
appellant is required in order to comply with the duty to 
notify or assist.  As discussed below, the development 
conducted by VA in this case fully meets the requirements of 
the provisions of 38 U.S.C.A. §§ 5103, 5103A (West 2002) and 
38 C.F.R. § 3.159 (2003).

First, VA has a duty to provide an appropriate claim form, 
instructions for completing it, and notice of information 
necessary to complete the claim if it is incomplete.  38 
U.S.C.A. § 5102; 38 C.F.R. § 3.159(b)(2).  In this case, 
there is no issue as to providing an appropriate application 
form or as to the completeness of the application. 

Second, VA has a duty to notify the claimant of any 
information and evidence needed to substantiate and complete 
a claim, and of what part of that evidence is to be provided 
by the claimant and what part VA will attempt to obtain for 
the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b)(1).  The RO has undertaken this obligation, as shown 
by correspondence issued in December 1998 and July 2002.

Third, VA has a duty to assist claimants in obtaining 
evidence needed to substantiate a claim.  38 U.S.C.A. 
§§ 5107(a), 5103A; 38 C.F.R. § 3.159(c).  The RO obtained the 
records identified by the appellant, and she herself 
submitted statements and medical evidence for the record.  
There is no indication that any other relevant records exist 
that should be requested.  

In addition, the decision of the U.S. Court of Appeals for 
Veteran Claims in the case of Pelegrini v. Principi, 17 Vet. 
App. 412 (2004) held, in part, that a VCAA notice consistent 
with 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) must:  (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim, or 
something to the effect that the claimant should "give us 
everything you've got pertaining to your claim(s)."  This 
new "fourth element" of the notice requirement derives from 
the language of 38 C.F.R. § 3.159(b)(1).  

Although the VCAA notice that was provided to the appellant 
does not contain the "fourth element," the Board finds that 
additional documents provided to her fully notified her of 
the need to submit any evidence pertaining to the claim.  In 
any event, in a case such as this, our decision turns on the 
law, and the appellant is simply not entitled to section 1318 
benefits because the veteran was not rated as 100 percent 
service-connected disabled for ten years before he died.  
Therefore, the appellant is not prejudiced by any technical 
notice deficiency; and a remand to correct any such 
deficiency would serve no useful purpose.  See Conway v. 
Principi, 353 F.3d 1359 (Fed. Cir. 2004).  

In this case, the claimant was notified of the evidence 
required to substantiate her claim and of her and VA's 
respective duties by means of the December 1998 and July 2002 
letters from the RO.  Although these letters do not 
specifically contain the "fourth element," the claimant was 
otherwise fully notified of the need to give to VA any 
evidence pertaining to her claim.  For example, the RO told 
her in the letter to identify the veteran's VA and non-VA 
medical providers and to provide releases, as appropriate, 
and that she could obtain the medical evidence herself and 
submit it to VA.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  In this case, each of 
the four content requirements of a VCAA notice has been fully 
satisfied.

Based on the above analysis, no reasonable possibility exists 
that further notice or assistance would aid in the 
substantiation of the appellant's claim.  See 38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159(d).  In addition, as the appellant 
has been provided the opportunity to present evidence and 
arguments on her behalf and availed herself of those 
opportunities, appellate review is appropriate at this time.  
See Bernard v. Brown, 4 Vet. App. 384 (1993).

Our over-riding concern is that there be no prejudice to the 
appellant in going forward to a final decision in this case.  
Upon careful review of the file and consideration of the 
VCAA, the Board finds that no useful purpose would be served 
in remanding this matter for more development.  Such a remand 
would result in unnecessarily imposing additional burdens on 
VA, with no benefit flowing to the appellant.  Such remands 
are to be avoided.  See Winters v. West, 12 Vet. App. 203 
(1999) (en banc), vacated on other grounds sub nom. Winters 
v. Gober, 219 F.3d 1375 (Fed. Cir. 2000); Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994).  In fact, the Court has stated, 
"The VCAA is a reason to remand many, many claims, but it is 
not an excuse to remand all claims."  Livesay v. Principi, 
15 Vet. App. 165, 178 (2001) (en banc).

II.  Factual Background

The Board's previous decision of October 2002 addressed in 
great detail the principal issue of entitlement to service 
connection for the cause of the veteran's death.  In summary, 
the record reflected that the veteran had died in April 1997.  
The certificate of death listed the immediate cause of death 
as cardiopulmonary arrest, and other underlying causes of 
death were noted to be possible cardiac arrhythmia or 
myocardial infarction, and probable arteriosclerotic heart 
disease.  As noted in the Introduction, above, the Board 
denied service connection for the cause of the veteran's 
death, and also denied entitlement to DEA benefits under 
chapter 35 of title 38, United States Code.

Shortly after the veteran's death, in May 1997, the 
appellant, the veteran's widow, filed a formal claim of 
entitlement to service connection for the cause of the 
veteran's death.  In her claim form, she asserted that his 
death was due to a disability sustained in service.  She 
explained that she believed her husband's death to be due to 
Agent Orange exposure.

In the July 1997 rating decision, the RO denied the 
appellant's claim of entitlement to service connection for 
the cause of the veteran's death.  In that decision, the RO 
concluded that there was no evidence showing that heart 
disease manifested at all during service, or to a degree of 
10 percent or more within one year after separation from 
service, or that it was related to his military service.  The 
appellant appealed.

In October 1997, the appellant submitted a statement that 
appeared to have been handwritten by a private physician.  
This statement reads as follows:

I am writing this statement on behalf of [the appellant]; the 
widow of [the veteran].  It is my opinion, based on my 
limited knowledge of "Agent Orange", that his exposure to 
this compound, may have secondarily contributed to his ill 
health and death.  Thank you.

This statement appears to have been dated in September 1997 
and signed by Dr. P.S. on his own letterhead.

In a letter forwarded to the RO by the appellant's U.S. 
Senator in November 1998, she contended that the veteran's 
death was related to "cancer" in his chest.  She argued 
that this cancer had developed as a result of his exposure to 
Agent Orange during service.

In a letter dated in December 1998, the RO advised the 
appellant as to what the evidence must show in order to 
substantive her claim.  The RO also advised her to complete 
the enclosed release forms if she wished for VA to obtain 
medical records on her behalf.

In the May 1999 SSOC, the RO continued to deny the 
appellant's claim of entitlement to service connection for 
the cause of the veteran's death.

The record contains a September 1999 memorandum for the file 
from the appellant's representative questioning whether a 
February 14, 1995, rating action contained clear and 
unmistakable error in denying service connection for 
generalized anxiety disorder.  The representative noted that 
the veteran's DD Form 214 showed that he was awarded a 
Vietnam Service Medal with Combat Action Ribbon, and referred 
to the April 1994 VA examination of the veteran at which time 
a diagnosis of generalized anxiety disorder with depressive 
features secondary to combat experiences was made.  (The 
Board notes that the February 1995 rating action is 
apparently no longer of record, as will be explained below).  

In a January 2000 rating decision the RO adjudicated the 
issue of whether the failure to grant service connection for 
generalized anxiety disorder with depressive features was 
clearly and unmistakably erroneous.  The RO granted 
entitlement to service connection for generalized anxiety 
disorder, assigning a 30 percent evaluation effective from 
December 23, 1993, the date of the veteran's claim.

In June 2000, the appellant submitted another statement that 
appears to have been completed and signed by Dr. P.S. on his 
own letterhead.  This time, however, the letter was typed 
instead of handwritten, and was dated in March 2000.  The 
contents of this letter are identical to the October 1997 
letter, except that it contains several obvious misspellings.  
The signature on this letter also appears to be identical to 
the signature contained on the October 1997 letter.  (The 
Board notes that, because the October 1997 version of this 
letter was handwritten instead of typed, it is not clear 
whether that version contains the same misspellings as the 
March 2000 letter.)

In a deferred rating decision dated in June 2000, the RO 
reported that there was reason to question the authenticity 
of the March 2000 letter from Dr. P.S.  The RO noted that a 
copy of the letter would be forwarded to that physician's 
office for verification.  The RO subsequently forwarded a 
copy of the March 2000 letter to the physician, accompanied 
by a request that the physician submit copies of the 
veteran's treatment records.

A report of contact dated in July 2000 reveals that Dr. P.S. 
had contacted the RO to report that the March 2000 letter did 
not come from his office.  He reported that the appellant had 
asked him on many occasions to state that the veteran's 
illnesses were due to PTSD and Agent Orange exposure, but 
that he had told her that he was not an expert in those 
fields and could not do so.  He indicated that he would 
forward a copy of the veteran's medical records to the RO.

In a July 2000 letter, Dr. P.S. indicated that he was 
acknowledging receipt of the March 2000 letter that 
purportedly came from his office.  He explained that he did 
not write that letter and had no knowledge as to its origins.  
He indicated that it did not come from him or his office. 
[Dr. P.S.'s signature is on this letter, and it appears to be 
obviously different from the signature contained in the 
September 1997 and March 2000 letters.]

In the August 2000 SSOC, the RO continued to deny the 
appellant's claim of entitlement to service connection for 
the cause of the veteran's death, and denied entitlement to 
DIC under the provisions of 38 U.S.C.A. § 1318.  The RO also 
explained that it believed that the March 2000 letter from 
Dr. P.S. was fraudulent.  

The RO subsequently advised the Office of Investigations 
(OIG) of the VA Inspector General as to the circumstances of 
this case.  Specifically, the RO advised the OIG that there 
was evidence that the claimant had falsified documents in an 
attempt to obtain VA benefits.  In an October 2000 letter, 
the OIG advised the RO that it had considered the potential 
problem involving the claimant, which could have cost VA a 
sizable amount of money had the problem not been identified.  
The OIG concluded that, because no actual loss had occurred, 
it was unlikely that the prosecuting authorities would pursue 
criminal action.  The case was, therefore, returned to the RO 
for normal processing.

III.  Pertinent Law and Regulations

VA law and regulations provide that a surviving spouse may be 
entitled to DIC in the same manner as if the veteran's death 
were service-connected, if the veteran was in actual receipt 
of (or but for military retired pay would have been 
receiving) compensation at a total disability rating for 10 
consecutive years preceding death; or if the veteran was 
continuously rated totally disabled for a period of 5 years 
from the date of discharge or other release from active duty 
to the date of his death; or if the veteran would have been 
entitled to receive such compensation but for clear and 
unmistakable error (CUE) in previous final RO decisions and 
certain previous final Board decisions.  38 U.S.C.A. § 1318; 
38 C.F.R. § 3.22.

For several years, there was a legal controversy over the 
interpretation and applicability of section 1318.  In Wingo 
v. West, 11 Vet. App. 307 (1998), the Court of Appeals for 
Veterans Claims interpreted 38 CFR § 3.22(a) as permitting a 
DIC award in a case where the veteran in a claim had never 
established entitlement to VA compensation for a service-
connected total disability and had never filed a claim for 
such benefits which could have resulted in entitlement to 
compensation for the required period before he died.  The 
Court concluded that the language of section 3.22(a) would 
permit a DIC award where it is determined that the veteran 
"hypothetically" would have been entitled to a total 
disability rating for the required period if the veteran had 
applied for compensation during his or her lifetime. 

The Secretary of Veterans Affairs, in a final rule effective 
January 21, 2000, amended 38 C.F.R. § 3.22(a), to clearly 
define "entitled to receive" so as to exclude the 
"hypothetical" entitled-to-receive section 1318(b) basis 
recognized in the aforementioned caselaw.  65 Fed. Reg. 3,388 
(Jan. 21, 2000).  Thus, the Wingo precedent has been rendered 
ineffective.  The revision reflects VA's conclusion that 38 
U.S.C.A. § 1318(b) authorizes payment of DIC only in cases 
where the veteran had, during his or her lifetime, 
established a right to receive total service-connected 
disability compensation for the required period or would have 
established such a right if not for clear and unmistakable 
error by VA.  As no claim of CUE has been raised in the 
present appeal, the only route to entitlement for the 
appellant would be to establish that the veteran was, in 
fact, rated as 100 percent disabled when he died.

As discussed in detail above in the Introduction, there was a 
temporary stay on adjudications of section 1318 cases, 
pursuant to an order of the Federal Circuit Court.  That 
stay, however, has been lifted as to this type of case, and 
the Board may now go forward to a final decision.

The Board is aware that, under Karnas v. Derwinski, supra, 
where the law or regulation changes after a claim has been 
filed or reopened but before the administrative or judicial 
appeal process has been concluded, the version more favorable 
to the appellant applies unless Congress has provided 
otherwise or permitted the Secretary to do otherwise and the 
Secretary has done so.  In light of the foregoing, as the 
appellant's claim was filed prior to the January 2000 change 
in the law, the more favorable version to the appellant must 
apply.  However, considering that the decedent had not been 
in receipt of, or entitled to receive, a total disability 
evaluation, the application of either version of 38 C.F.R. § 
3.22(a) would result in the same outcome, and the Board finds 
that the appellant would not be prejudiced by appellate 
review.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

IV.  Analysis

The Board notes that, as also discussed above, there was no 
disability that was service-connected at the time of the 
death of the veteran.  In a post-death adjudication, the RO 
determined that, on the basis of a commission of clear and 
unmistakable error, the decedent should have been service 
connected for a generalized anxiety disorder, and rated as 30 
percent disabled, effective from December 1993.  Accordingly, 
that retroactive award was made, and accrued benefits were 
paid pursuant to that RO decision.

Otherwise, however, the record shows that the decedent had 
not applied for a total disability rating, nor had any such 
claim been implied by the RO based upon the evidence.  In 
this case, the veteran's only service-connected disability 
was generalized anxiety disorder, for which a 30 percent 
evaluation was assigned effective from December 1993.  This 
establishes that the veteran was not in actual receipt of, or 
entitled to receive, benefits based upon a 100 percent 
disability rating for the 10 years immediately prior to his 
death so as to satisfy the eligibility criteria for benefits 
under 38 U.S.C.A. § 1318.  See Wingo, supra.

The Board further notes that the appellant has not raised any 
argument based upon clear and unmistakable error in a prior 
RO decision.  The appellant's representative, on its own 
motion, did allege CUE in a February 1995 rating action, in 
which service connection for generalized anxiety disorder had 
been denied.  As a result, in a January 2000 rating decision 
the RO determined that the failure to grant service 
connection for generalized anxiety disorder with depressive 
features in a February 1995 rating action was a product of 
CUE.  The RO granted entitlement to service connection for 
generalized anxiety disorder, assigning a 30 percent 
evaluation effective from December 23, 1993, the date of the 
veteran's claim.  Since that time, the appellant has never 
claimed that the veteran's service-connected anxiety disorder 
ever warranted a higher evaluation or earlier effective date, 
nor does the evidence reflect that either would be warranted.  

In summary, for the reasons and bases set forth above, the 
Board concludes that the preponderance of the evidence is 
against granting entitlement to DIC benefits under 38 
U.S.C.A. § 1318.  The benefit sought on appeal must 
accordingly be denied.

The Court has held that when the law and not the evidence is 
dispositive, a claim for entitlement to VA benefits should be 
denied or the appeal to the Board terminated because of the 
absence of legal merit or the lack of entitlement under the 
law.  See Sabonis v. Brown, supra.  The law is dispositive of 
the instant case, and the claim for DIC benefits under 38 
U.S.C.A. § 1318 must be denied.



ORDER

Entitlement to dependency and indemnity compensation under 
the provisions of 38 U.S.C.A. § 1318 is denied.




__________________________
	ANDREW J. MULLEN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



